Citation Nr: 0500645	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  94-31 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983 and December 1986 to August 1988, with a period 
of active duty training from August 1984 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), to deny the benefit sought 
on appeal.  The veteran perfected an appeal of that decision.

Although we regret the additional delay in the adjudication 
of the veteran's appeal, his appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify him if further action is required on his part.


REMAND

As emphasized by the veteran's representative in his November 
2004 written arguments, in a May 2003 VA Form 9, Appeal to 
Board of Veterans Appeals, the veteran requested a personal 
hearing before the Board at the RO.  That hearing has not yet 
been provided.

Accordingly, his appeal is remanded for the following:

The RO should schedule a hearing before a 
Veterans Law Judge at the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


